Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12, 14-15, 17-19, and 24 are allowed.  
	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the primary reason for the allowance of the claims is the inclusion of the limitation “and no intervening trenches are disposed between the outer trench and the inner trench […] wherein the chip area overlaps a portion of the inner trench in a top view, and the chip area does not overlap the outer trench in the top view.”
Regarding claim 24, the primary reason for the allowance of the claims is the inclusion of the limitation “and no intervening trenches are disposed between the outer trench and the inner trench […] wherein the outer trench is located outside the chip area in the top view.” 
In both cases, the available art of record does not appear to disclose or render obvious a die paddle having two trenches, in which the outer trench is shorter than the corresponding adjacent edge of the chip area, in a device having the claimed chip sizing.   
Remaining claims depend variously from claim 1, and are allowable for the reasons above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
San Antonio US 20070215990 A1 discloses segmented channels 32 around a die paddle, however the channels appear to extend through the die paddle (figs 1 and 2) and are not trenches (through holes, para 0026), and the die is differently sized and not a stack.
	Nondhasitthichai US 20110198752 A1 discloses an inner channel (space between 522, 523, fig 5a) and an outer channel, but the outer channel is not shorter than the chip edge and the channels extend through the paddle and the chip is not a stack. 
Nguyen US 20090152691 A1 discloses structures 513 positioned as claimed, but structures 513 are pedestals and not trenches (fig 5C) and the chip is not a stack.

    PNG
    media_image1.png
    532
    701
    media_image1.png
    Greyscale

 


    PNG
    media_image2.png
    670
    523
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    622
    514
    media_image3.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner can normally be reached M - F: 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva
Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THS/
Examiner, AU 2817
	/NICHOLAS J TOBERGTE/               Primary Examiner, Art Unit 2817